Citation Nr: 0900768	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  06-24 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether the severance of service connection for type II 
diabetes mellitus, as of April 1, 2006, was proper.

2.  Whether the severance of service connection for diabetic 
retinopathy, as of April 1, 2006, was proper.

(The issues pertaining to the initial ratings and effective 
dates of award for the grants of service connection for type 
II diabetes mellitus and diabetic retinopathy are addressed 
in a separate Board decision).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to March 
1971.

This case comes before the Board of Veterans Appeals' (Board) 
on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In that decision, the RO severed service 
connection for type II diabetes mellitus and diabetic 
retinopathy effective April 1, 2006.
 
In October 2008, the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing held in 
Cleveland, Ohio.  The hearing transcript is associated with 
the claims folder.


FINDINGS OF FACT

1.  The evidence of record does not establish that the award 
of service connection for type II diabetes mellitus was 
clearly and unmistakably erroneous.

2. The evidence of record does not establish that the award 
of service connection for diabetic retinopathy was clearly 
and unmistakably erroneous.



CONCLUSIONS OF LAW

1.  The severance of the award of service connection for type 
II diabetes mellitus was improper.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.105(d), 3.307, 3.309 (2008).

2.  The severance of the award of service connection for 
diabetic retinopathy was improper.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.105(d), 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for certain chronic disorders, such as 
diabetes mellitus, may be established based on a presumptive 
basis by showing that such disability manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.

The veteran served in the Republic of Vietnam during the 
Vietnam Era.  As such, he is presumed to have been exposed to 
an herbicide agent (Agent Orange), 38 C.F.R. 
§ 3.307(a)(6)(iii), and shall be presumptively service-
connected for any disease listed at 38 C.F.R. § 3.309(e) if 
the requirements of 38 C.F.R. § 3.307(a) are also met, even 
if there is no record of such disease during service.  See 
38 C.F.R. § 3.309(e).

Under the provisions of 38 C.F.R. § 3.309(e), presumptive 
service connection is warranted for type II diabetes mellitus 
which becomes manifest to a degree of 10 percent or more at 
any time after service.  However, type I diabetes mellitus is 
not listed as a disease subject to presumptive service 
connection under 38 C.F.R. § 3.309(e).  The Secretary of VA 
has determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See 59 Fed. Reg. 341-346 
(1994); see also 61 Fed. Reg. 57586-57589 (1996).

Notwithstanding the foregoing, a claimant is not precluded 
from establishing service connection with proof of direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

Service connection may also be established on a secondary 
basis if the claimed disability is shown to be proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310.

VA has specific regulatory provisions governing severing 
service connection awards.  The provisions of 38 C.F.R. 
§ 3.105 direct, in pertinent part, that:

(d)	Severance of service connection.  Subject to 
the limitations contained in §§ 3.114 and 3.957, 
service connection will be severed only where 
evidence establishes that it is clearly and 
unmistakably erroneous (the burden of proof being 
upon the Government).  (Where service connection 
is severed because of a change in or 
interpretation of a law or Department of Veterans 
Affairs issue, the provisions of § 3.114 are for 
application.)  A change in diagnosis may be 
accepted as a basis for severance action if the 
examining physician or physicians or other proper 
medical authority certifies that, in the light of 
all accumulated evidence, the diagnosis on which 
service connection was predicated is clearly 
erroneous.  This certification must be 
accompanied by a summary of the facts, findings, 
and reasons supporting the conclusion.  When 
severance of service connection is considered 
warranted, a rating proposing severance will be 
prepared setting forth all material facts and 
reasons.  The claimant will be notified at his or 
her latest address of record of the contemplated 
action and furnished detailed reasons therefore 
and will be given 60 days for the presentation of 
additional evidence to show that service 
connection should be maintained.  Unless 
otherwise provided in paragraph (i) of this 
section, if additional evidence is not received 
within that period, final rating action will be 
taken and the award will be reduced or 
discontinued, if in order, effective the last day 
of the month in which a 60-day period from the 
date of notice to the beneficiary of the final 
rating action expires.

In order to sever a grant of service connection, the VA must 
demonstrate that the grant was clearly and unmistakably 
erroneous and that the VA has followed the applicable 
procedural safeguards.

The evidentiary standard for clear and unmistakable error 
(CUE) has been analyzed in a number of opinions by the United 
States Court of Appeals for Veterans Claims (Court).  Most of 
these address the appeals of claimants seeking a finding of 
CUE in a past denial of benefits.  However, the Court has 
held that the standard is equally applicable to VA where the 
issue is severance of service connection based on CUE.  Once 
service connection has been granted, section 3.105(d) 
provides that it may be withdrawn only after VA has complied 
with specific procedures and the Secretary meets his high 
burden of proof.  Baughman v. Derwinski, 1 Vet. App. 563, 566 
(1991) ("In effect, § 3.105(d) places at least as high a 
burden of proof on the VA when it seeks to sever service 
connection as § 3.105(a) places upon an appellant seeking to 
have an unfavorable previous determination overturned.")

There is a three-part test to determine whether a prior 
decision is the product of CUE: (1) "[e]ither the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied," (2) the error must be "undebatable" and of the 
sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made," and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)).  Wilson v. West, 11 Vet. App. 383, 386 (1998).

Although the same standards applied in a determination of CUE 
in a final decision are applied to a determination whether a 
decision granting service connection was the product of CUE 
for the purpose of severing service connection, 38 C.F.R. 
§ 3.105(d) does not limit the reviewable evidence to that 
which was before the RO in making its initial service 
connection award.  In fact, 38 C.F.R. § 3.105(d) specifically 
states that "[a] change in diagnosis may be accepted as a 
basis for severance," clearly contemplating the 
consideration of evidence acquired after the original 
granting of service connection.  Daniels v. Gober, 10 Vet. 
App. 474, 480 (1998).

Historically, the record demonstrates that sugar in the 
veteran's urine was first detected during a September 1973 
National Guard examination, which is more than one year 
following his discharge from active service.  Notably, 
service connection is not warranted where a disease process 
manifests during a period of inactive duty for training.  
38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).

A September 1974 private examination report indicated that 
the veteran first manifested symptoms of increased thirst and 
urination in the previous year, but otherwise felt well.  He 
had no family history of diabetes mellitus.  The veteran was 
diagnosed with diabetes mellitus, but the type was not 
identified.  The treatment regimen initially consisted of 
diet alone, but Orinase treatment was initiated in November 
1974.  The veteran was later placed on human insulin therapy, 
but there are no clinical records reflecting when insulin was 
first prescribed.

The veteran filed a claim of service connection for diabetes 
mellitus in July 2001.  Treatment records from Dr. K.W., who 
is Board-Certified in endocrinology and internal medicine, 
reflect assessments that the veteran was being treated for 
type I diabetes mellitus diagnosed in 1974.  Additional 
records from Drs. J.F. and M.G. established a diagnosis of 
diabetic retinopathy.

In December 2001, the veteran underwent VA examination 
without benefit of review of the claims folder.  This 
examination reflected the veteran's history of being 
diagnosed with type II diabetes mellitus in 1974 initially 
treated with diet and oral medications.  The veteran reported 
being placed on insulin in 1975.  The examiner provided a 
diagnosis of type II diabetes mellitus.

The RO granted service connection for type II diabetes 
mellitus and diabetic retinopathy in a March 2002 rating 
decision.

The controversy in this case was initiated by a January 2004 
VA compensation and pension examination which had benefit of 
review of the claims folder.  This examiner diagnosed the 
veteran with type I diabetes mellitus, and offered the 
following opinion:

It is not as likely as not that the veteran has 
DM Type 2.  It is more likely than not that he 
had Type I DM.  The C-peptide is undetectable.  
The brief period after diagnosis when he was 
taking oral medications was as likely as not the 
"honeymoon period" that often occurs when DM 
Type I first becomes clinically apparent.  He 
does not have Type 2.

(emphasis original).

Thereafter, the record contains competing opinions from Dr. 
K.W. and VA examiners regarding whether the veteran manifests 
type I or type II diabetes mellitus.  The opinions are highly 
technical in nature which, for purposes of this decision, the 
Board need not reiterate in great detail.  Factors that have 
been considered in this case include the age of onset of 
diabetes mellitus, whether the brief period of diabetes 
control with oral medications evidenced a "honeymoon 
period" associated with type I diabetes mellitus or is 
consistent with type II diabetes mellitus, whether there are 
detectable levels of serum islet cell cytoplasmic antibodies 
(ICA), islet cell surface antibodies (ICSA), or glutamic acid 
decarboxylase (GAD) antibodies (compatible with a type I 
diabetes mellitus diagnosis), and whether the veteran 
currently has any insulin production at all (compatible with 
a type II diabetes mellitus diagnosis).  See generally The 
Merck Manual of Diagnosis and Therapy, pp. 1107-08 (16th ed. 
1992).

In a nutshell, Dr. K.W. concedes that his own clinical 
records reflect the veteran as having type I diabetes 
mellitus.  However, Dr. K.W. indicates that the 
classification of type I diabetes mellitus was primarily 
based upon the veteran's need for insulin treatment at the 
time he began treatment with Dr. K.W.  Dr. K.W., who has 
conducted laboratory testing for islet cell and GAD 
antibodies, indicates that he is unable "with any strong 
conviction" to determine, or "clearly delineate," whether 
the veteran has type I or type II diabetes mellitus, 
particularly given the long time period between the initial 
diagnosis and treatment.  Dr. K.W. notes that 25 percent of 
type II diabetic patients require insulin for control, and 
that he would be "hard pressed" to label the veteran as a 
clear type I auto-immune diabetic.

Dr. K.W. also refers to a recent period in approximately 2007 
where the veteran's diabetes mellitus was controlled by oral 
agents and insulin depot medications, including VA prescribed 
Metformin, which suggests that the veteran currently has some 
insulin production.  This aspect of Dr. K.W.'s opinion is 
troubling given that VA clinical and prescription records do 
not reflect any prescriptions of Metformin, but do reflect 
continued prescriptions of human insulin by injection. 

On the other hand, VA examiners in January 2004, November 
2005, September 2006, and June 2008 have provided very 
persuasive opinions as to why the veteran manifests type I 
diabetes mellitus.  These opinions have extensively discussed 
and offered countering analysis to the opinions provided by 
Dr. K.W. based upon consultation with two Professors of 
Medicine and Endocrinology.  In a nutshell, the veteran's 
early age of onset of diabetes, his lack of obesity at the 
time of diagnosis, and his need for insulin therapy so soon 
after the initial diagnosis are deemed factors in favor of a 
type I diabetes mellitus diagnosis.  Furthermore, according 
to the Professors of Medicine and Endocrinology and medical 
literature, the current absence of islet cell and GAD 
antibodies does not confirm a type II diabetes mellitus 
diagnosis.  It is further noted that Dr. K.W.'s own records 
reflect diagnostic impressions of type I diabetes mellitus.

Overall, the Board finds that there is strong evidence in 
this case that the veteran manifests type I diabetes 
mellitus.  However, the Board must note that the clear and 
unmistakable standard has been described as a "formidable" 
burden of proof and "means that an item cannot be 
misinterpreted and misunderstood, i.e., it is undebatable."  
Vanerson v. West, 12 Vet. App. 254, 258 (1999).  VA can only 
sever an award of service connection based upon a change in 
diagnosis "if the examining physician or physicians or other 
proper medical authority certifies that, in the light of all 
accumulated evidence, the diagnosis on which service 
connection was predicated is clearly erroneous."  38 C.F.R. 
§ 3.105(d).

The VA opinions in this case share a common defect, as they 
essentially conclude that it is more likely than not that the 
veteran manifests type I diabetes mellitus.  None of these 
opinions certify that the initial diagnosis was clearly 
erroneous, or clearly state that it is undebatable that the 
veteran manifests type I diabetes mellitus.  In the context 
of a record containing expert opinion stating that it is not 
possible to identify the veteran as having type I or type II 
diabetes mellitus, the VA examiner opinions expressed in 
terms of the preponderance of the evidence standard are 
simply not compatible with the standard of proof required to 
sever an award of service connection.

Therefore, the Board must find that the evidence of record 
does not establish that the awards of service connection for 
type II diabetes mellitus and the secondary complication of 
diabetic retinopathy were clearly and unmistakably erroneous.  
In the absence of such a finding, the Board concludes that 
the severance of the awards of service connection for 
diabetes mellitus and diabetic retinopathy, effective as of 
April 1, 2006, was improper.  The appeal is granted.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  In light of the favorable resolution of the 
veteran's service connection severance claims, any error that 
was committed with respect to either the duty to notify or 
the duty to assist was harmless and need not be discussed.


ORDER

Severance of service connection for type II diabetes 
mellitus, as of April 1, 2006, was improper, and the appeal 
is granted.

Severance of service connection for diabetic retinopathy, as 
of April 1, 2006, was improper, and the appeal is granted.




____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


